DETAILED ACTION                                
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in application
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 7 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7 provide for “The use according to claim 5 wherein the lipolysis is in adipocytes” but, since the claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pu et al. (Archives of Biochemistry and Biophysics 518 (2012) 61-70).
Claim 1 is drawn to a method of preventing or treating obesity in a subject, wherein the method comprises administering a composition to the subject, and the composition has at least one bioactive ingredient with therapeutically effective concentration selected from the group
consisting of (E)-3-(4-hydroxy-3-methoxy-phenyl)prop-2-enoic acid, 7-[[2-O-(6-Deoxy-α-L-mannopyranosyl)-β-D-glucopyranosyl]]oxy]-2,3-dihydro-5-hydroxy-2-(4-hydroxyphenyl)-4H-1-benzopyran-4-one, and 5,7-Dihydroxy-2-(4-hydroxyphenyl)chroman-4-one; and a pharmaceutically acceptable carrier.
Pu et al. disclose Applicant’s method of treating obesity in a subject, comprising administering a composition to the subject (C57BL/6 mice), and in which the composition (food comprises 7-[[2-O-(6-Deoxy-α-L-mannopyranosyl)-β-D-glucopyranosyl]]oxy]-2,3-dihydro-5-hydroxy-2-(4-hydroxyphenyl)-4H-1-benzopyran-4-one (also named naringin); and a pharmaceutically acceptable carrier (food or high fat-diet) (see abstract).  Claim 8 is also anticipated by Pu et al. since Pu et al. treat obesity in the subject, comprising administering a composition to the subject (C57BL/6 mice), and in which the composition (food comprises 7-[[2-.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-7, 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pu et al. (Archives of Biochemistry and Biophysics 518 (2012) 61-70) as applied in claims 1 and 8 above and further in view of Kim et al. (BMC Complementary and Alternative Medicine 2012, 12:31, 1-10).
Claim 2 is drawn to the method according to clam 1, wherein the effective concentration of the bioactive ingredient is at least 10 µg/ml.
The difference between Applicant’s claimed method and the method taught by Pu et al. is that Pu et al. do not disclose concentration of the bioactive ingredient.
Kim et al. disclose a method of investigated the effects of Citrus aurantium flavonoids (CAF) on the inhibition of adipogenesis and adipocyte differentiation in 3T3-L1 cells (see abstract). Furthermore, Kim et al disclose treating 3T3-L1 cells with 0, 10, and 50 μg/ml CAF (see abstract). Also, Kim et al. disclose that CAF not only inhibited triglyceride accumulation during adipogenesis but also contributed to the lipolysis of adipocytes (see abstract). In addition, Kim et al. disclose that CAF inhibited or suppressed adipogenesis and adipocyte differentiation in 3T3-L1 adipocytes or cells (see abstract). Also, Kim et al. disclose that Citrus aurantium nd paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat obesity in a subject, comprising administering a composition to the subject (C57BL/6 mice), and in which the composition (food comprises 7-[[2-O-(6-Deoxy-α-L-mannopyranosyl)-β-D-glucopyranosyl]]oxy]-2,3-dihydro-5-hydroxy-2-(4-hydroxyphenyl)-4H-1-benzopyran-4-one (also named naringin) in an amount or concentration disclosed by Kim et al. such as 10 or 50 μg/ml; and a pharmaceutically acceptable carrier (food or high fat-diet), and especially since one of ordinary skill in the art would reasonably expect that 7-[[2-O-(6-Deoxy-α-L-mannopyranosyl)-β-D-glucopyranosyl]]oxy]-2,3-dihydro-5-hydroxy-2-(4-hydroxyphenyl)-4H-1-benzopyran-4-one (also named naringin) which is a flavonoid of CAL and CAF at a concentration disclosed by Kim et al. would treat said obesity and also inhibit triglyceride accumulation during adipogenesis, promote or contribute to the lipolysis of adipocytes, and thus inhibit or suppress adipogenesis and adipocyte differentiation in 3T3-L1 adipocytes or cells, and consequently, improve the obesity treatment.
One having ordinary skill in the art would have been motivated to treat obesity in a subject, comprising administering a composition to the subject (C57BL/6 mice), and in which the composition (food comprises 7-[[2-O-(6-Deoxy-α-L-mannopyranosyl)-β-D-glucopyranosyl]]oxy]-2,3-dihydro-5-hydroxy-2-(4-hydroxyphenyl)-4H-1-benzopyran-4-one (also named naringin) in an amount or concentration disclosed by Kim et al. such as 10 or 50 μg/ml; and a pharmaceutically acceptable carrier (food or high fat-diet), and especially since one of ordinary skill in the art would reasonably expect that 7-[[2-O-(6-Deoxy-α-L-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623